MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 31 2018, 10:29 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                         Curtis T. Hill, Jr.
Bargersville, Indiana                                   Attorney General of Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshuah Rainbolt,                                       December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1403
        v.                                              Appeal from the Washington
                                                        Circuit Court
State of Indiana,                                       The Honorable Larry W. Medlock,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        88C01-1701-MR-35



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018                Page 1 of 8
[1]   Joshuah Rainbolt appeals the sentence imposed by the trial court after he

      pleaded guilty to one count of Murder, arguing that the trial court erred when it

      refused to consider his age to be a mitigating factor and that his sentence was

      inappropriate in light of the nature of the offense and his character. Finding no

      error and that the sentence was not inappropriate, we affirm.


                                                   Facts
[2]   Twenty-year-old Rainbolt experienced a difficult childhood: his parents never

      married, his father died of a heart attack when Rainbolt was thirteen years old,

      he moved from guardian to guardian for the remainder of his teenage years, he

      was diagnosed with a learning disability requiring an Individualized Education

      Program (IEP) at school, he repeatedly skipped school, and he frequently drank

      alcohol and smoked both marijuana and spice. Due to his substance abuse

      issues and repeated truancy, Rainbolt was expelled from high school;

      nevertheless, Rainbolt eventually went back to school and graduated.


[3]   Rainbolt lived with Blake Box-Skinner at Rainbolt’s father’s old residence in

      Washington County. The two had known each other since junior high school

      and considered themselves to be best friends. Both worked temporary, part-time

      jobs, played video games, and often smoked marijuana together. However, at

      the time of the incident, Rainbolt was “voluntarily unemployed” and “working

      enough odd jobs to keep the heat on.” Appellant’s App. Vol. III p. 197.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 2 of 8
[4]   During either the late night or early morning hours of January 10, 2017,

      Rainbolt and Box-Skinner left their home and walked to a field close by with a

      12-gauge shotgun in tow. At some point, Rainbolt shot Box-Skinner in the back

      of the head at close range, with the barrel “almost in[] contact” with Box-

      Skinner’s head. Tr. Vol. II p. 60-62. Box-Skinner died almost instantly. After

      checking the body to confirm that Box-Skinner had died, Rainbolt dragged the

      corpse into a shed located on the property. Rainbolt placed a washing machine

      on top of Box-Skinner’s head and torso to conceal the body and wedged

      something at the bottom of the shed’s door to keep the door locked. Rainbolt

      then drove to a bridge over the White River and disposed of the shotgun.


[5]   Over the course of the next few days, Box-Skinner’s parents and uncle

      repeatedly called and texted Box-Skinner, worrying about where he was.

      Rainbolt used Box-Skinner’s phone to text and call Box-Skinner’s family to

      assure them that everything was fine. On January 12, 2017, Box-Skinner’s

      family went to Rainbolt’s house and property when he was not at home and

      discovered Box-Skinner’s body in the shed under the washing machine.


[6]   The police took Rainbolt into custody and interrogated him. During the four-

      hour interrogation, Rainbolt provided “several different stories” and “multiple

      versions” about what happened between him and Box-Skinner. Id. at 45-46. For

      example, Rainbolt lied about how far apart they were when he shot the gun and

      whether the shooting was a hunting accident or motive-driven. St. Ex. 14.

      Eventually, Rainbolt broke down and confessed to shooting Box-Skinner,



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 3 of 8
      putting his corpse in the shed, and disposing of the firearm. A dive team

      attempted to locate the firearm, but it was unable to do so.


[7]   On January 13, 2017, the State charged Rainbolt with one count of murder and

      one count of Level 6 felony obstruction of justice. On April 4, 2018, the State

      amended its charges to add a firearm sentencing enhancement. A psychologist

      who evaluated Rainbolt concluded that he has some developmental arrest and

      psychological immaturity, primarily as a result of his difficult childhood.


[8]   On April 11, 2018, Rainbolt entered into an open guilty plea agreement,

      pursuant to which he agreed to plead guilty to the murder count in exchange for

      dismissal of the other charges. At the sentencing hearing on May 22, 2018, the

      trial court determined that the aggravating factors—(1) the excessive harm,

      injury, and damage suffered by the victim and his family; (2) Rainbolt’s efforts

      to conceal the murder; (3) the brutal, heinous nature of the criminal act; and (4)

      Rainbolt’s history of substance abuse—outweighed the mitigating factors—(1)

      Rainbolt’s lack of a prior criminal history; (2) Rainbolt’s willingness to plead

      guilty and accept responsibility for his deed; and (3) Rainbolt’s attempted show

      of remorse for what he had done. The trial court refused to consider Rainbolt’s

      age to be a mitigating factor in its sentencing evaluation.


[9]   Thereafter, the trial court sentenced Rainbolt to sixty years in the Department

      of Correction (DOC) with five years suspended to probation. Rainbolt now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 4 of 8
                               Discussion and Decision
[10]   Rainbolt makes two arguments on appeal: (1) the trial court erroneously refused

       to consider his age to be a mitigating factor in its sentencing decision; and (2)

       the sentence imposed was inappropriate in light of the nature of the offense and

       his character.


                                    I. Mitigating Factor
[11]   Rainbolt first argues that the trial court erroneously refused to consider his age

       to be a mitigating factor in its sentencing decision.


[12]   We will reverse a sentencing decision involving the use or non-use of certain

       mitigating factors only if the decision is clearly against the logic and effect of the

       facts and circumstances before the trial court and all reasonable inferences

       drawn therefrom. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). We note

       that sentencing decisions are left to the sound discretion of the trial court.

       Smallwood v. State, 773 N.E.2d 259, 263 (Ind. 2002).


[13]   Specifically, with regards to mitigating factors, the trial court is under no

       obligation to find and/or use mitigating factors in its sentencing analysis.

       Wingett v. State, 640 N.E.2d 372, 373 (Ind. 1994). In fact, the burden is on the

       defendant to establish that a proffered mitigating factor is both significant and

       “clearly supported by the record,” Anglemyer, 868 N.E.2d at 493, if he alleges

       that the trial court failed to identify a mitigating circumstance.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 5 of 8
[14]   Generally, a defendant’s age is not a significant mitigator. See, e.g., Gross v. State,

       769 N.E.2d 1136, 1141 (Ind. 2002); (holding that age does not automatically

       qualify as a mitigator, despite youth); Spears v. State, 735 N.E.2d 1161, 1167

       (Ind. 2000) (holding that eighteen-year-old defendant’s age would not be

       recognized as mitigating factor given the severity of the crime); Bryant v. State,

       802 N.E.2d 486, 502 (Ind. Ct. App. 2004) (holding that age is not a mitigator

       when someone is just about to turn eighteen years old).


[15]   Here, the trial court acknowledged Rainbolt’s youth but pointed out that “lots

       of people your age are making better choices, living a different lifestyle,

       achieving and benefitting themselves, their families and society.” Tr. Vol. II p.

       188-90. Despite any diagnoses of immaturity, Rainbolt had all the requisite

       mental faculties of an average adult. Consequently, his argument to use his age

       as a mitigator for the crime he committed is unpersuasive.


[16]   Furthermore, Rainbolt is not as young or naïve as he makes himself out to be.

       Rainbolt had already attained a suitable residence outside of the childhood

       home, worked for a number of years, paid taxes and other bills, lived with

       individuals his age, experienced death and other tragedies that accompany

       maturation, and owned and used firearms. Despite Rainbolt’s repeated attempts

       to demonstrate that he was young, inexperienced, and immature, the record

       does not clearly support this claim, and his age was not significant in

       comparison to the aggravating factors outlined by the trial court. In truth, he is

       an adult, and the trial court did not err by declining to find his age as a

       mitigator.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 6 of 8
                                     II. Appropriateness
[17]   Rainbolt next argues that the sentence was inappropriate in light of the nature

       of the offense and his character.


[18]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” The defendant bears the burden of persuading us that his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       In determining whether a sentence is inappropriate, we will consider numerous

       factors such as culpability of the defendant, the severity of the crime, the

       damage done to others, and a “myriad of other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).


[19]   The maximum sentence for a murder conviction is sixty-five years and the

       minimum sentence is forty-five years. Ind. Code § 35-50-2-3(a). The advisory

       sentence is fifty-five years. Id. Here, the trial court imposed a sixty-year

       sentence with five years suspended to probation.


[20]   First, as to the nature of the offense, Rainbolt murdered his best friend by

       shooting him in the back of the head at close range. Then, immediately after the

       killing, Rainbolt attempted to cover his tracks by hiding Box-Skinner’s body in

       a nearby shed, placing a washing machine on top of the corpse to conceal it,

       wedging the shed door shut so no one could get inside, disposing of the gun in


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 7 of 8
       the White River, and using Box-Skinner’s cell phone to mislead Box-Skinner’s

       relatives into thinking he was perfectly fine. If the act of killing Box-Skinner was

       not bad enough, Rainbolt’s actions following the murder only exacerbated the

       situation. Rainbolt’s clear disregard for human life and dignity, both before and

       after the killing, is evidenced by his actions. Therefore, we find that the nature

       of the offense does not render the sentence inappropriate.


[21]   Second, as to Rainbolt’s character, it is true that Rainbolt had no prior criminal

       record aside from the truancy violation as a juvenile, which ultimately got him

       expelled from school. Nevertheless, Rainbolt has a long history of substance

       abuse involving alcohol, spice, and marijuana. Bailey v. State, 763 N.E.2d 998,

       1004 (Ind. 2002) (holding that a history of potential criminal activity can still

       reflect poorly on a defendant’s character at sentencing). The fact that this was

       his first major criminal act does not diminish its severity. Furthermore, Rainbolt

       first lied to Box-Skinner’s family before they discovered his body, and then he

       lied repeatedly to the police after the fact. These varying stories and apparent

       lack of sincere remorse reflect negatively on Rainbolt’s character. Therefore, we

       find that Rainbolt’s character does not render the sentence inappropriate.


[22]   In sum, we will not revise Rainbolt’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[23]   The judgment of the trial court is affirmed.


       May, J., and Tavitas, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1403 | December 31, 2018   Page 8 of 8